UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2084



GEORGE GREGORY JACKSON,

                                             Plaintiff - Appellant,

          versus

COMPUTER PROFESSIONALS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-114-R)


Submitted:   December 19, 1996          Decided:    December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


George Gregory Jackson, Appellant Pro Se. Roger Louis Williams,
WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant on his action alleging breach of an

employment contract. Our review of the record and the district

court's opinion discloses no reversible error. Accordingly, we

affirm on the reasoning of the district court. Jackson v. Computer
Professionals, Inc., No. CA-96-114-R (E.D. Va. June 27, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2